OFFICE ACTION: REFUSAL
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded that any reply to this communication must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Specification Objection

Descriptive Statement
The specification is objected to. For accuracy of disclosure [i.e. so that the descriptive statement “Flg 1.7 is a cross sectional view taken along A-A line shown in fig1.1;” is clearly and accurately disclosed/described], said statement should be amended to read:

Fig. 1.7 is a cross sectional view taken along line A-A of Fig. 1.1;

Descriptive Statement / Broken Line Description
The specification is objected to. For accuracy of disclosure [i.e. so that the section cut view of Fig. 1.10 and the broken lines of Fig. 1.10 are clearly and accurately disclosed/described], the descriptive statement and broken line description “Fig 1.10 is a reference cross sectional view of state in use; structural material shown in broken lines are not part of the claimed design.” should be amended to read:

Fig. 1.10 is the cross sectional view of Fig. 1.7 shown in its state of use; the structural material shown in broken lines illustrates the environment of the claimed design and forms no part thereof.

Rejection under 35 U.S.C. § 112, Paragraphs (a) and (b)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a) a quotation of 35 U.S.C. 112(b):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.



Inconsistency 
The claim is indefinite and non-enabling because of the following inconsistency within the drawing disclosure:

Fig. 1.1 is inconsistent with Fig. 1.8. Specifically, the location and/or positioning of the annotated features below of Fig. 1.1 are inconsistently rendered when compared to said features of Fig. 1.8.

    PNG
    media_image1.png
    634
    1016
    media_image1.png
    Greyscale

























In order to overcome the above rejections, it is suggested that the applicant amends the drawing disclosure to be consistently rendered throughout.

Non-Enablement Issue(s)
The claim is indefinite and non-enabling because of uncertainty within the drawing disclosure. Specifically, the appearance and dimensionality of the annotated area(s)/feature(s) below cannot be clearly understood based on their/its appearance(s) in the drawing disclosure for the following reason(s):

Because the views filed do not sufficiently define/disclosure the annotated below areas of the claimed invention, the examiner cannot determine the exact depth, appearance, location and/or positioning of the internal features annotated below of Fig. 1.7. See annotations below

    PNG
    media_image2.png
    635
    1418
    media_image2.png
    Greyscale


















To attempt to overcome the above rejections, it is suggested that the applicant converts the above annotated area(s) to broken lines.

Claim Rejection: Provisional Obviousness-Type Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to; http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The claim is provisionally rejected under the judicially created doctrine of the obviousness-type double patenting of the claim of co-pending Application No. 35/514289. Although the conflicting claims are not identical, they are not patentably distinct from each other because the differences between the two designs are not significant enough to warrant a patent for the overall appearance of the claimed design over the design of the 35/514289 application. In re Lapworth, 172 USPQ 129 (CCPA 1971); In re Lamb, 286 F.2d 610, 128 USPQ 539 (1961).  Specifically, to simply add the annotated feature below does not patentably distinguish the claimed design from the design of the co-pending Application No. 35/514289. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

    PNG
    media_image3.png
    495
    805
    media_image3.png
    Greyscale



















It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and non-enabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the spectacle frame arm shown in broken lines form no part of the claimed design or a statement that the portions of the spectacle frame arm shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).

If amended drawings are filed and the changes are not accepted by the examiner, applicant will be notified and informed of any required corrective action in the next Office action. Care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawing constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed, both as to clarity of showing and completeness, that nothing regarding the design sought to be patented is left to conjecture.  An insufficient drawing may be fatal to validity (35 U.S.C. 112(a)).  Moreover, an insufficient drawing may have a negative effect with respect to the effective filing date of a continuing application. 

A response is required in reply to the Office action to avoid abandonment of the application.  If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d).  Furthermore, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  

If amended drawings are filed and the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.

Conclusion
The claimed design stands rejected under 35 U.S.C. 112(a) and (b). The references cited but not applied are considered cumulative art related to the claimed design.

Reply Reminder / Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IEISHA PRICE whose telephone number is (571)272-7801.  The examiner can normally be reached on Monday - Friday, 10am-6pm, alternate Fridays, EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Sheryl Lane can be reached on (571)272-7609.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IEISHA N PRICE/Examiner, Art Unit 2915